Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 9




                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                                 MIAMI DIVISION

                                                               CASE NO.:

  JESSICA LOPEZ, an individual

            Plaintiff,

  v.

  PRESTIGE CARE AVENTURA, LLC,
  a Florida Limited Liability Company
  and ROMAN GOLDENBERG,
  an individual

            Defendants,

  ________________________________________/

                                                            COMPLAINT

            COMES NOW the Plaintiff JESSICA LOPEZ (“Plaintiff”), by and through the

  undersigned counsel, and hereby sues Defendants PRESTIGE CARE AVENTURA, LLC

  (“PRESTIGE CARE”) and ROMAN GOLDENBERG (“GOLDENBERG”) individually,

  (collectively, “DEFENDANTS”) and alleges:

                                               JURISDICTION AND VENUES

            1.         This is an action to recover money damages for unpaid overtime wages under the

  laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

  U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act” or “FLSA”).

            2.         This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

  §1343.




                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 9
                                                                                                                               Page 2 of 9


            3.         The venue of this action is properly placed in the Southern District of Florida,

  Miami Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter alleged

  to be unlawful, were committed in Miami-Dade County, within the jurisdiction of this Honorable

  Court.

                                                                PARTIES

            4.         Defendant PRESTIGE CARE AVENTURA, LLC., is a Florida corporation, having

  its main place of business in Miami-Dade County, Florida. At all times, the Defendant was and is

  engaged in interstate commerce within the meaning of the FLSA.

            5.         Defendant ROMAN GOLDENBERG was and is owner/manager/operator of

  Defendant, PRESTIGE CARE AVENTURA, LLC. Defendant ROMAN GOLDENBERG is the

  employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair

  Labor Standards Act” [29 U.S.C. § 203(d)].

            6.         At all times relevant to the allegations contained herein, Plaintiff LOPEZ was

  employed by PRESTIGE CARE AVENTURA, LLC and ROMAN GOLDENBERG.

            7.         Defendants,           PRESTIGE              CARE          AVENTURA,                LLC         and       ROMAN

  GOLDENBERG are an “employer,” as defined under the FLSA, as they have operational control

  and are directly involved in decisions affecting employee compensation and hours worked by

  employees, such as the Plaintiff

            8.         All the actions raised in this complaint took place in Miami/Dade County Florida,

  within the jurisdiction of this Court




                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 9
                                                                                                                               Page 3 of 9


                                                  GENERAL ALLEGATIONS


            9.         Defendant PRESTIGE CARE AVENTURA, LLC is an assisted living facility.

  Defendant PRESTIGE CARE AVENTURA, LLC., corporate offices are located at 19840 NE 26th

  Ave, Miami, Florida 33180.

            10.        Defendants           PRESTIGE              CARE          AVENTURA,                LLC,         and       ROMAN

  GOLDENBERG employed the Plaintiff JESSICA LOPEZ, from approximately July 24, 2017 until

  August 23, 2019, or 108 weeks.

            11.        At all times during her employment with Defendants, Plaintiff, a caregiver,

  performed all duties assigned in a professionally competent manner, faithfully followed all

  instructions given by supervisors, and abided by all the rules and regulations of Defendants.

  Plaintiff never exercised any discretion or judgment in duties assigned to her.

            12.        Defendants,           PRESTIGE             CARE           AVENTURA,                LLC         and       ROMAN

  GOLDENBERG are an “employer,” as defined under the FLSA, as they have operational control

  and are directly involved in decisions affecting employee compensation and hours worked by

  employees, such as the Plaintiff

            13.        Plaintiff LOPEZ was an hourly employee.

            14.        Plaintiff LOPEZ worked approximately twenty-two and a half (22.5) months at an

  average of seventy-eight (78) hours per week.

            15.        In 2017, Plaintiff LOPEZ worked from July 24, 2017 through December 31, 2017

  and earned $10.00 per hour. The halftime rate in 2017 was $5.00 per hour. Plaintiff LOPEZ

  worked an average of 38 overtime hours for 23 weeks and is owed $4,370.00 for 2017.




                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 9
                                                                                                                               Page 4 of 9


            16.        In 2018, Plaintiff LOPEZ worked from May 28, 2018 through December 31, 2018

  and earned $10.25 per hour. The halftime rate in 2018 was $5.13 per hour. Plaintiff LOPEZ

  worked an average of 38 overtime hours for 40 weeks and is owed $7,797.00 for 2018

            17.        In 2019, Plaintiff LOPEZ worked from January 1, 2019 through August 23, 2019

  and earned $10.50 per hour. The halftime rate in 2019 was $5.25 per hour. Plaintiff LOPEZ an

  average of 38 overtime hours for 34 weeks and is owed $6,783.00 for 2019.

            18.        Upon information and belief, Defendants failed to fully compensate Plaintiff

  LOPEZ and currently owes Plaintiff LOPEZ wages in EIGTHEEN THOUSAND NINE

  HUNDRED AND FIFTY DOLLARS and 60/100 ($18,950.60)

              19.      Defendants willfully failed to pay Plaintiff LOPEZ overtime hours at the rate of

  time and one-half her regular rate for every hour that she worked more than forty (40), in violation

  of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1). and 29 U.S.C. §

  201 et seq.

            20.        Plaintiff LOPEZ provided notice to Defendants, prior to filing this action of

  Defendants failure to pay unpaid wages. (Communications attached hereto as Exhibit ‘A.’)

                  I.     COUNT I VIOLATION OF FAIR LABOR STANDARDS ACT FAILURE
                            TO PAY OVERTIME WAGES, AGAINST ALL DEFENDANTS

            21.        Plaintiff realleges and incorporates herein the allegations contained in paragraphs

  1 – 20 above as if set out in full herein

            22.        This action is brought by Plaintiff LOPEZ to recover from Defendants for unpaid

  overtime compensation, as well as an additional amount as liquidated damages, costs, and

  reasonable attorney's fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under

  the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any



                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 9
                                                                                                                               Page 5 of 9


  of his employees... for a work week longer than 40 hours unless such employee receives

  compensation for his employment in excess of the hours above-specified at a rate not less than one

  and a half times the regular rate at which he is employed.”

            23.        Defendant GOLDENBERG at all times material, was an owner/manager/operator

  of Defendant PRESTIGE CARE and Defendant GOLDENBERG at all times material, was acting

  directly or indirectly in the interest of Defendant PRESTIGE CARE in relating to Plaintiffs'

  employment and was substantially in control of the terms and conditions of the employees' work,

  and is therefore considered a statutory employer under 29 U.S.C. § 203(d).

            24.        At all times hereinafter mentioned, Defendants having been engaged in related

  activities performed through unified operation or common control for a common business purpose;

  having employees engaged in commerce or in the production of goods for commerce, or employees

  handling, receiving, selling or otherwise working on goods or materials that have been moved in

  or produced for commerce; and is engaged in the operation of an institution primarily engaged in

  the care of the sick, or the aged, who reside on the premises of such institution. Additionally,

  Defendants engaged in interstate commerce by regularly marketing and selling to individuals

  beyond Florida's boarders (see e.g., www.prestigecareaventura.com), and by regularly making and

  receiving        interstate        telephone          calls,      email        inquiry        and      facsimiles          (see      e.g.,

  www.prestigecareaventura.com). As such Defendants constitute an enterprise engaged in

  commerce or in the production of goods for commerce within the meaning of Section 3(r) and (s)

  of the FLSA (29 USC § 203(r) and (s)).

            25.        Upon information and belief, the annual gross revenue of the Defendants was at all

  times material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

  commerce, otherwise satisfies the FLSA's coverage requirements.


                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 9
                                                                                                                               Page 6 of 9


            26.        By reason of the foregoing, the Defendants are and were, during all times hereafter

  mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

  defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant's business

  activities involve those to which the Fair Labor Standards Act applies. The Plaintiff's work for the

  Defendant likewise affects interstate commerce.

            27.        During the period from approximately July 24, 2017 until August 23, 2019,

  Defendants willfully employed Plaintiff in the aforesaid enterprise for workweeks longer than 40

  hours and failed to compensate her for her employment in excess of 40 hours per week at a rate of

  at least one and one-half (1½) times the regular rate at which she was employed, contrary to the

  requirements of Section 7 of the FLSA (29 USC § 207).

            28.        The Plaintiff is not in possession of time and payment records, but she will offer a

  preliminary good faith estimate of her unpaid overtime hours based on her best recollections. The

  Plaintiff will adjust his statement of claim after proper discovery.

            *Please note that these amounts are based on a preliminary calculation and that these
            figures could be subject to modification as discovery could dictate.
            **Florida minimum wage is higher than federal minimum wage, as per FLSA regulations
            the higher minimum wage rate applies.


                  a. Total amount of alleged unpaid O/T wages:

                       EIGTHEEN THOUSAND NINE HUNDRED AND FIFTY DOLLARS and 60/100
                       ($18,950.60)

                  b. Calculation of such wages:

                       1. Overtime from July 24, 2017, to December 31, 2017, or 23 weeks
                       Relevant weeks of employment: 23 weeks
                       Total number of hours worked: 78 hours weekly average
                       Total overtime hours: 38 weekly average
                       Wage: $10.00 per hour
                       Halftime rate in 2017: $5.00 per hour.


                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 7 of 9
                                                                                                                               Page 7 of 9


                       O/T half-time difference $5.00 x 38 O/T hours=$190.00 weekly
                       $186.12 x 23 weeks= $4,370.00


                       2. Overtime from May 28, 2018 to December 31, 2018, or 40 weeks
                       Relevant weeks of employment: 40 weeks
                       Total number of hours worked: 78 hours weekly average
                       Total overtime hours: 38 weekly average
                       Wage: $10.25 per hour
                       Halftime rate in 2017: $5.13 per hour.

                       O/T half-time difference $5.13 x 38 O/T hours=$194.94 weekly
                       $194.94 x 40 weeks= $7,797.60

                       3. Overtime from January 1, 2019 to August 23, 2019, or 34 weeks
                       Relevant weeks of employment: 34 weeks
                       Total number of hours worked: 78 hours weekly average
                       Total overtime hours: 38 weekly average
                       Wage: $10.50 per hour
                       Halftime rate in 2017: $5.25 per hour.

                       O/T half-time difference $5.25 x 38 O/T hours=$199.50 weekly
                       $199.50 x 34 weeks= $6,783.00

            29.        The Defendants knew and/or showed reckless disregard of the provisions of the Act

  concerning the payment of overtime wages as required by the Fair Labor Standards Act and remain

  owing Plaintiff for overtime wages since the commencement of Plaintiff’s employment with

  Defendant as set forth above, and Plaintiff is entitled to recover double damages.

            30.        Defendants are liable to Plaintiff for liquidated damages in an amount equal to

  Plaintiffs' unpaid overtime, for a willful violation of the FLSA.

            31.        At the times mentioned, individual Defendant ROMAN GOLDENBERG was the

  owner/partner/manager of ROMAN GOLDENBERG. Defendant ROMAN GOLDENBERG was

  the employer of Plaintiff within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

  U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the interests of PRESTIGE

  CARE AVENTURA, LLC., concerning its employees, including Plaintiff and others similarly


                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 8 of 9
                                                                                                                               Page 8 of 9


  situated. Defendant ROMAN GOLDENBERG had absolute financial and operational control of

  the Company, determining terms, and working conditions of Plaintiff and other similarly situated

  employees, and she is jointly and severally liable for Plaintiff’s damages.

            32.        Defendants           PRESTIGE             CARE           AVENTURA,                LLC.,        and       ROMAN

  GOLDENBERG willfully and intentionally refused to pay Plaintiff overtime wages at the rate of

  time and one half her regular rate, as required by the law of the United States and remains owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with Defendant

  as set forth above.

            33.        Plaintiff Lopez has retained Azoy Socorro LLP, to represent her in this action and

  is obligated to pay a reasonable attorneys’ fee.

                                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff JESSICA LOPEZ respectfully request that this Honorable

  Court:

                  A. Enter judgment for Plaintiff JESSICA LOPEZ against the Defendants PRESTIGE

                       CARE AVENTURA, LLC., and ROMAN GOLDENBERG, on Defendants’

                       willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

                  B. Award Plaintiff JESSICA LOPEZ actual damages in the amount shown to be due

                       for unpaid overtime compensation for hours worked more than forty weekly, with

                       interests; and

                  C. Award Plaintiff an equal amount in double damages/liquidated damages; and

                  D. Award Plaintiff reasonable attorneys' fees and costs of suit; and




                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-24425-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 9 of 9
                                                                                                                               Page 9 of 9


                  E. Grant such other and further relief as this Court deems equitable and just and/or

                       available pursuant to Federal Law.

                                                     JURY TRIAL DEMAND

  Plaintiff JESSICA LOPEZ demands a trial by a jury of all issues triable as of right by a jury.

  Dated: October 27, 2020


                                                                                       Respectfully submitted,
                                                                                       AZOY SOCORRO, LLP
                                                                                       Attorneys for Plaintiff
                                                                                       2020 Ponce de Leon Blvd., Suite
                                                                                       1008
                                                                                       Coral Gables, Florida 33134
                                                                                       Tel: (305) 340-7542
                                                                                       Fax: (305) 418-7438
                                                                                       Email: jose@azoysocorro.com;
                                                                                               david@azoyscorro.com

                                                                                              /s/ David M. Fraguio
                                                                                       By: ______________________
                                                                                       JOSÉ A. SOCORRO, ESQ.
                                                                                       Florida Bar No. 0011675
                                                                                       DAVID M. FRAGUIO, ESQ.
                                                                                       Florida Bar No.: 1016475




                                                           AZOY SOCORRO, LLP
  2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
